Lipscomb, J.
This suit was brought to recover the amount of a note of hand, made by the two intestates of appellants, for five hundred dollars, put with a stake holder, as a forfeit to Lorane, if Wilson should fail to run a race made and contracted to be run between the horse of Wilson and the horse of Lorane, at a time and place agreed upon in the contract, for $1000, a side. Wilson declined, running before the time, and declared that he would not run the race, assigning different reasons at different times, for not complying with his contract to run. It was in proof that the appellee, was on the ground at the time stipulated and ran his horse around the track. The statement of the facts will show other evidence not mentioned in the statement of the case. The presiding Judge *494having been of counsel, the parties selected G-. W. Jones, Esq., as Special Judge, who charged the jury as follows: This is an action “ brought upon a promissory note executed by defend- “ ants to plaintiff and placed in the hands of a stake holder to “ be held as a forfeit upon a horse race. If from the evidence “ you are satisfied that the plaintiff complied with the contract “ on his part, entered into with the said Wilson to rim said “ race, and that he conplied with the rules of racing so as to “ entitle himself to the forfeit, you will find for the plaintiff “ the amount of said note with interest thereon from maturity “ to this date. Otherwise you will find for the defendants.” (Signed.) G. W. JONES, Special Judge.
Both parties asked specific charges, but the Court, as it is believed very properly, refused to give them, because each of them that the law and the facts would have authorised their being given in charge, were already given by the Judge. It has grown into a troublesome and inconvenient practice, to make calls upon the Judge to charge the same matter over and over again, without any tendency to the edification of the jury in the discharge of their duty. It is fishing for an accidental erroneous charge from the Judge, or it is taking the chance of bewildering the jury. Test the charge of the Judge by a direct reference to the facts in the case, and it will be found that the charge is sufficient for everything material therein stated. There is no error and the judgment is affirmed.
Judgment affirmed.